ORDER

PER CURIAM:
Kimberly Young appeals the decision of the Labor and Industrial Relations Commission (“Commission”) affirming the Division of Employment Security Appeals Tribunal’s (“Appeals Tribunal”) decision to deny her unemployment benefits. In her sole point on appeal, Ms. Young claims that the Commission erred in affirming the decision of the Appeals Tribunal because her claim “was a EUC08 and not a regular UI claim[,]” and “[t]he Tribunal did not give a pamphlet concerning this hearing!,] ... [t]he Agency failed to give a written notice [that] the appellant could fully understand!,] ... gave no appeals information in its determination!, and] ... failed to give a notice every week for the ineligibility!.]” Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).